Title: To Benjamin Franklin from La Rochefoucauld, 12 April 1783
From: La Rochefoucauld, Louis-Alexandre, duc de La Roche-Guyon et de
To: Franklin, Benjamin


samedi 12 Avril [1783]
Le Duc de la Rochefoucauld a l’honneur de faire tous Ses remercimens à Monsieur franklyn de Sa belle Médaille, en attendant qu’il ait le plaisir de les lui renouveller de vive voix; il le prie de lui envoyer le plutot qu’il pourra, le Traité avec la suede, et la Préface, S’il le juge à propos; l’Imprimeur attend après.
